                 Case 2:20-cv-00483-RSL Document 15 Filed 08/03/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                             IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON

 8

 9    GARY W. ALEXANDER,                     )
                                             )                Case No. C20-0483RSL
10             Plaintiff,                    )
                                             )                AMENDED ORDER OF DISMISSAL
11             v.                            )
                                             )
12    COMMISSIONER OF                        )
      INTERNAL REVENUE,                      )
13                                           )
               Defendant.                    )
14    _______________________________________)

15
            This matter comes before the Court on the United States’ motion to dismiss plaintiff’s
16
     claims. The motion is unopposed. Upon due consideration of the complaint, the motion, and
17
     related filings, the motion is GRANTED.
18
            It is hereby ORDERED that:
19
            1.       The United States of America is the sole proper defendant;
20
            2.       Plaintiff’s claims are dismissed for lack of subject matter jurisdiction under Rule
21
     12(b)(1) of the Federal Rules of Civil Procedure; and
22
            3.       In the alternative, plaintiff’s claims are dismissed for insufficient service of
23
     process under Rule 12(b)(5).
24


      AMENDED ORDER OF DISMISSAL                1
                 Case 2:20-cv-00483-RSL Document 15 Filed 08/03/20 Page 2 of 2



 1          4.       The Clerk of Court is directed to enter an amended judgment in favor of

 2   defendant and against plaintiff.

 3

 4          Dated this 3rd day of August, 2020.

 5

 6                                                               A
                                                                 Robert S. Lasnik
 7                                                               United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


      AMENDED ORDER OF DISMISSAL              2
